Exhibit 10.2

STRUCTURING AGENT AGREEMENT

THIS STRUCTURING AGENT AGREEMENT (this “Agreement”), is entered into as of
February 24, 2010 (the “Effective Date”) by and between Wells Timberland REIT,
Inc. (the “Company”) and Wells Germany GmbH (“Wells Germany” or the “Structuring
Agent”).

RECITALS:

WHEREAS, the Company has proposed one or more sales of up to 10,362,694 shares
(the “Shares”) of the Company’s common stock, par value $0.01 per share (the
“Common Stock”), at a price of $9.65 per share to non “U.S. persons” identified
to the Company by certain placement agents to be selected by the Company (each,
a “Transaction” and together, the “Transactions”), to be conducted in accordance
with Regulation S of the Securities Act of 1933, as amended;

WHEREAS, the Company desires to engage Wells Germany to (i) assist the Company
and the placement agents in structuring the Transactions in compliance with
German legal and tax requirements, (ii) assist the Company and the placement
agents in the sales and marketing of the Shares in the Transactions, and
(iii) provide certain ongoing services as set forth herein, subject to and in
accordance with the terms of this Agreement; and

WHEREAS, Wells Germany is willing to serve as the Structuring Agent in
connection with the Transactions, subject to and in accordance with the terms of
this Agreement;

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the Company and Wells Germany agree as
follows:

 

1. Appointment and Acceptance.

 

  a. The Company hereby appoints Wells Germany as the Company’s structuring
agent in connection with the Transactions. Wells Germany accepts such
appointment, subject to the terms and conditions of this Agreement.

 

  b. In connection with this appointment, Wells Germany shall (i) assist the
Company in structuring the Transactions to comply with German legal and tax
requirements; (ii) assist the Company and the placement agents in effecting the
Transactions and identifying and contacting selected potential purchasers of the
Shares (the “Purchasers”); (iii) prepare the Private Placement Memorandum (as
defined below) for use in connection with the Transactions, particularly as it
relates to German legal and tax requirements; (iv) assist the Company in
negotiating the financial aspects of the Transactions; and (v) provide those
additional ongoing services set forth on Exhibit A to this Agreement.

 

  c. The Company acknowledges and agrees that Wells Germany has been retained
solely to provide the advice or services set forth in this Agreement. Wells
Germany shall not be responsible for the underlying business decision of the
Company to effect a Transaction or for the advice or services provided by any of
the Company’s other advisors, agents or contractors. The Company shall be solely
responsible for the commercial assumptions on which any advice provided by Wells
Germany is based.



--------------------------------------------------------------------------------

2. Coordination. In order to facilitate the effective coordination of the
Transaction process, the Company agrees to keep Wells Germany apprised of any
discussions or negotiations regarding a potential Transaction.

 

3. Information.

 

  a. In connection with this Agreement, the Company shall make available to
Wells Germany all information reasonably requested by it for the purpose of
performing its services hereunder and will provide Wells Germany reasonable
access to officers, directors, employees, accountants, counsel and other
representatives (“Representatives”) of the Company.

 

  b. Wells Germany will prepare and furnish the Company with the private
placement memorandum and/or other offering documents used in connection with the
placement of the Shares contemplated by the Placement Agent Agreement (as such
private placement memorandum or other documents may be amended or supplemented
and including any information incorporated therein by reference, the “Private
Placement Memorandum”). Wells Germany will be solely responsible for the
contents of the Private Placement Memorandum and any and all other written or
oral communications provided by or on behalf of the Company to any actual or
prospective purchaser of the Shares, except as set forth herein. Wells Germany
shall be responsible for the sections of the Private Placement Memorandum that
relate to German legal and tax structuring and requirements related to the
Transaction. The Company authorizes Wells Germany and the Placement Agent to
provide the Private Placement Memorandum to prospective purchasers of the Shares
via physical delivery and/or via an electronic delivery system, provided that
such delivery is made in accordance with Regulation S under the Securities Act.

 

  c. Wells Germany represents that no consent, approval, authorization, filing
with or order of any court or governmental agency or body is required under the
laws of Germany in connection with the transactions contemplated herein and as
described in the Private Placement Memorandum, other than those the absence of
which, individually or in the aggregate, would not reasonably be expected to
have a material adverse effect on the condition (financial or otherwise),
prospects, earnings, business or properties of the Company and its subsidiaries
taken as a whole, whether or not arising from transactions contemplate hereby in
the ordinary course of business.

 

4. Confidentiality. Wells Germany shall treat as confidential all nonpublic
information (“Information”) regarding the Company provided to it by the Company
or its representatives during the term of this Agreement and for a period of
twelve months thereafter and will not disclose any information to a third party
other than in connection with the performance of its services hereunder without
the prior written approval of the Company, except as required by judicial or
regulatory process or expressly by applicable law. The term “Information” does
not include information which (i) is or becomes generally available to the
public, (ii) was available on a non-confidential basis prior to its disclosure
to Wells Germany in connection the performance of the its services hereunder or
(iii) becomes available from a third-party source not known by Wells Germany to
owe a duty of confidentiality to the Company with respect to such information.
Prior to disclosing any Information to a Purchaser, Wells Germany or the
placement agents, as applicable, will obtain an executed Confidentiality
Agreement from such Purchaser in the form attached hereto as Exhibit B.

 

5. Fee.

 

  a. The Company shall pay Wells Germany a fee in cash by wire transfer of an
amount in U.S. Dollars to an account designated by Wells Germany equal to $0.20
per share of Common Stock purchased in a Transaction (the “Transaction Fee”) in
consideration of Wells Germany’s services hereunder. Any Transaction Fee shall
be paid by the Company to Wells Germany within 10 days of the applicable
purchase.

 

2



--------------------------------------------------------------------------------

  b. Wells Germany, in its sole discretion, may waive all or a portion of the
Transaction Fee in connection with any Transaction.

 

  c. Wells Germany, in its sole discretion, may determine jointly with a
placement agent to waive all or a portion of the Placement Fee (as defined in
the Placement Agent Agreement) in connection with any Transaction. If the waiver
of such fee were to still require the payment of the Placement Fee by the
Company to a placement agent, Wells Germany will be responsible for the payment
of the Placement Fee on behalf of the Company and will not seek reimbursement
from the Company for the payment of such fee.

 

  d. Wells Germany may allow, and any such third party may reallow, all or a
portion of the Transaction Fee to certain other third party service providers.

 

6. Term. Wells Germany’s engagement hereunder may be terminated at any time by
either Wells Germany or the Company upon ten days’ prior written notice thereof
to the other party (the period prior to any such termination being referred to
herein as the “Term”). Unless the Company terminates this Agreement for a
material breach by Wells Germany of its obligations or a representation or
warranty hereunder (“Cause”), Wells Germany will continue to be entitled to the
full Transaction Fee provided for herein in the event that at any time prior to
the expiration of thirty (30) days after any such termination the Company or any
of its affiliates consummates, or enters into an agreement providing for, a
Transaction that is subsequently consummated with a Purchaser identified to the
Company by a placement agent or Wells Germany. In the event the Company
terminates this Agreement for Cause, Wells Germany shall not be entitled to any
Transaction Fee following the date of such termination. Notwithstanding anything
else to the contrary in this Agreement, Wells Germany’s obligations hereunder
shall terminate (a) with respect to those services set forth in Section 1(a)(i)
– (iv) above, upon the conclusion of the offering and (b) with respect to those
additional services set forth on Exhibit A to this Agreement, upon the earlier
to occur of (i) a Liquidity Event (as defined below), or (ii) December 31, 2018,
unless otherwise terminated as provided for herein.

For purposes of this Agreement, a “Liquidity Event” shall mean:

 

  i. the listing of the Common Stock on a national securities exchange (as
defined in the Securities Exchange Act of 1934, as amended), or

 

  ii. the sale or merger of the Company in a transaction that provides the
stockholders with cash or securities of a publicly traded company.

 

7. Expenses. Except as otherwise provided herein, each party shall each bear its
own legal, accounting and other costs and expenses in connection with this
Agreement and the Transactions contemplated hereby which are incurred by that
party based on its activities hereunder. The forgoing limitation shall not
modify or limit the Company’s obligations to indemnify, contribute to or
reimburse the expenses of a Wells Germany Party pursuant to the section of this
Agreement entitled “Indemnification.”

 

8.

Exemption from Registration: Restrictions on Offer and Sales of Shares. It is
understood that the offer and sale of the Shares will be exempt from the
registration requirements of the Securities Act

 

3



--------------------------------------------------------------------------------

 

pursuant to Regulation S thereof (“Regulation S”). Neither the Company nor Wells
Germany will directly or indirectly, take any action, including, without
limitation, make any offer or sale of Shares if, as a result, the offer and sale
of Shares contemplated hereby would fail to be entitled to the exemption from
the registration requirements of the Act provided for in Regulation S of the
Securities Act.

 

9. Indemnification.

 

  a. The Company will also indemnify and hold harmless Wells Germany or any its
affiliates or their respective, officers, directors, managers, employees,
stockholders, partners, members, agents or Representatives (collectively, the
“Wells Germany Parties”) from and against, and the Company agrees that no Wells
Germany Party shall have any liability to the Company or its owners, parents,
affiliates, security holders or creditors for, any losses, claims, damages,
expenses or liabilities (including actions or proceedings in respect thereof)
(collectively, “Liabilities”) related to, arising out of or based upon any
untrue statement or any alleged untrue statement of any material fact contained
in the Private Placement Memorandum or other offering document used in
connection with the Transactions, or in any other written or oral communication
provided by or on behalf of the Company to any actual or prospective Purchaser
of the Shares, or related to, arising out of or based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, however, that the Company will
not be liable in any such case to the extent that any such Liability arises out
of is based upon any such untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by Wells Germany. The Company further agrees to indemnify Wells
Germany and hold it harmless against, and the Company agrees that no Wells
Germany Party shall have any liability to the Company or its owners, parents,
affiliates, security holders or creditors for, any and all Liabilities, to which
any Wells Germany Party becomes subject or otherwise incurs arising from,
related to or in connection with this Agreement, except to the extent a court of
competent jurisdiction has determined that such Liabilities primarily arose from
the bad faith, gross negligence or willful misconduct of such indemnified Wells
Germany Party in performing the services hereunder.

 

  b. Wells Germany agrees to indemnify and hold harmless the Company or any its
affiliates or their respective, officers, directors, managers, employees,
stockholders, partners, members, agents or Representatives (collectively, the
“Company Parties”) from and against, and Wells Germany agrees that no Company
Party shall have any liability to Wells Germany or its owners, parents,
affiliates, security holders or creditors for, any Liabilities related to,
arising out of or based upon (i) any breach of a representation, warranty or
covenant of Wells Germany contained in this Agreement, (ii) the bad faith, gross
negligence or willful misconduct of such Wells Germany Party in performing the
services hereunder, and (iii) any untrue statement or omission or alleged
omission made in the Private Placement Memorandum in reliance upon and in
conformity with written information furnished to the Company by Wells Germany.

 

  c.

If an action, suit, or proceeding (each an “Action”) is brought against a party
that may seek indemnification hereunder (an “Indemnified Party”), such
Indemnified Party will promptly notify the party that may be subject to
indemnification (an “Indemnifying Party”) in writing of the institution of such
Action. The Indemnifying Party may assume the defense of such Action, including
the employment of counsel and the payment of all expenses in connection with
such Action; provided, however, that an Indemnified Party shall have the right
to employ its own counsel to defend such action at the Indemnifying Party’s
expense if (i) the Indemnifying Party authorizes the employment of such counsel,
(ii) the Indemnifying Party has failed in its obligation

 

4



--------------------------------------------------------------------------------

 

to employ counsel reasonably satisfactory to the Indemnified Party to defend the
Indemnified Party, or (iii) in the opinion of the Indemnified Party’s counsel,
the use of the Indemnifying Party’s counsel to defend an Indemnified Party
presents a conflict of interest or an Indemnified Party has one or more defenses
that differ from the defenses available to the Indemnifying Party.

 

  d. An Indemnifying Party will not permit any settlement or compromise to
include, or consent to the entry of any judgment that includes, a statement as
to, or an admission of, fault, culpability or a failure to act by or on behalf
of an Indemnified Party. No Indemnified Party seeking indemnification or
contribution under this section of the Agreement will, without the Indemnifying
Party’s prior written consent (not to be unreasonably withheld or delayed),
settle, compromise or consent to the entry of any judgment in any Action.

 

  e. If the foregoing indemnification is for any reason unavailable to an
Indemnified Party or is insufficient to hold such Indemnified Party harmless,
the Indemnifying Party shall contribute to the amount paid or payable by the
Indemnified Party as a result of such Liability in such proportion as is
appropriate to reflect the relative benefits received by the parties to the
Transaction, in addition to any equitable considerations. If, the allocation
provided by the immediately preceding sentence is not permitted by applicable
law, then the Indemnifying Party shall contribute to such amount paid or payable
by any Indemnified Party in such proportion as is appropriate to reflect not
only such relative benefits, but also the relative fault of the Company, on the
one hand, and such Indemnified Party, on the other hand, in connection
therewith, in addition to any equitable considerations.

 

  f. The parties’ obligations under this Section entitled “Indemnification”
shall survive the expiration of the Term and any termination of this Agreement
and shall inure to the benefit of any successors, assigns, heirs and personal
representatives of any Indemnified Party and are in addition to any rights that
any Indemnified Party may have at common law or otherwise.

 

10. Independent Contractor. In connection with this engagement, Wells Germany is
acting as an independent contractor, with obligations owing solely to the
Company and not in any other capacity. Nothing in this Agreement will be
construed to make Wells Germany an agent, employee, joint venturer, partner or
legal representative of the Company. The Company acknowledges and agrees that
Wells Germany has been retained solely to act as advisor with respect to the
Transactions and that no fiduciary duty or agency relationship between the
Company and Wells Germany has been created in respect of any Transaction or
Wells Germany’s engagement hereunder, regardless of whether Wells Germany has
advised or is advising the Company on other matters.

 

11. Survival; Severability.

 

  a. The covenants under the headings “Appointment and Acceptance,”
“Coordination,” “Information,” “Fee” and “Expenses” (subject to the rights set
forth herein upon a termination) shall terminate upon expiration of the Term or
termination of this Agreement. All other provisions of this Agreement shall
survive any expiration of the Term and any termination of this Agreement
indefinitely.

 

  b. If any term, provision, covenant or restriction herein is held by a court
of competent jurisdiction to be invalid, void or unenforceable or against public
policy, the remainder of the terms, provisions and restrictions contained herein
shall remain in full force and effect and shall in no way be modified or
invalidated.

 

5



--------------------------------------------------------------------------------

12. Jurisdiction; Choice of Law; Waiver of Jury Trial. All aspects of the
relationship created by this Agreement, any other agreements relating to the
Wells Germany’s engagement hereunder and all claims or causes of action (whether
in contract, tort or otherwise) that may be based upon, arise out of or relate
to this Agreement or Wells Germany’s engagement hereunder shall be governed by
and construed in accordance with the laws of the State of Georgia applicable to
contracts made and to be performed therein and, in connection therewith, the
parties hereto consent to the exclusive jurisdiction of the courts sitting in
Atlanta, Georgia and agree to venue in such courts. WELLS GERMANY AND THE
COMPANY EACH HEREBY AGREES TO WAIVE ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO
ANY CLAIM, COUNTERCLAIM OR ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR WELLS GERMANY’S ENGAGEMENT HEREUNDER.

 

13. Miscellaneous.

 

  a. This Agreement embodies the entire agreement and understanding of the
parties hereto and supersedes all prior agreements and understandings, written
or oral, relating to the subject matter of this Agreement. This Agreement may
not be modified or amended or any term or provision hereof waived or discharged,
except in writing signed by the party against whom such modification, amendment
or waiver is sought to be enforced.

 

  b. This Agreement is not assignable by either party hereto without the prior
written consent of the other party. Except as contemplated in the Section
entitled “Indemnification”, this Agreement is not intended to confer rights upon
any persons not a party hereto (including security holders, employees or
creditors of the Company). Without limiting the foregoing, all provisions hereof
shall be binding on and applicable to any successor to the assets and/or
business of the Company.

 

  c. Heading titles are for descriptive purposes only and do not control or
alter the meaning of this Agreement as set forth in the text.

[Signatures on the following page(s).]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

WELLS TIMBERLAND REIT, INC. By:  

/s/  Douglas P. Williams

  Name:  Douglas P. Williams   Title:  Executive Vice President, Secretary and
Treasurer WELLS GERMANYANY GMBH By:  

/s/  David Rueckel

  Name:  David Rueckel   Title:  Managing Director